

Exhibit 10.184


AMENDED, RESTATED AND CONSOLIDATED PROMISSORY NOTE


$22,400,000.00
 
 
January 15, 2010
Loan No. 706 108 235
   



THIS AMENDED, RESTATED AND CONSOLIDATED PROMISSORY NOTE is made by MACK-CALI
REALTY, L.P., a Delaware limited partnership (“Borrower”) to the order of THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation (“Lender”,
which shall also mean successors and assigns who become holders of this Note).


W I T N E S S E T H:


WHEREAS, Borrower is the maker of, or has assumed the obligations of the maker
of, that certain Amended and Restated Promissory Note dated as of November 12,
2004 in the original principal amount of Thirty Five Million Five Hundred Fifty
Thousand and No/100 Dollars ($35,550,000.00) and payable to the order of Lender
(the “Existing Note”; the loan evidenced by the Existing Note is herein referred
to as the “Existing Loan”);


WHEREAS, the Existing Loan was made pursuant to that certain Amended and
Restated Loan Agreement dated as of November 12, 2004 (the “Existing Loan
Agreement”) by and among, inter alia, Lender and Borrower relating to seven (7)
cross-collateralized and cross-defaulted loans in the aggregate principal amount
of $150,000,000.00; and


WHEREAS, as of the date hereof, The Prudential Insurance Company of America, a
New Jersey corporation (“Prudential”), has assigned to VPCM, LLC, a Virginia
limited liability company (“VPCM”), an undivided interest in and to the Existing
Loan and Existing Note and the other documents that further evidence or secure
the indebtedness evidenced thereby, so that Prudential and VPCM shall be
co-lenders with respect to such indebtedness; and


WHEREAS, Borrower and Lender have agreed, pursuant to that certain Amended and
Restated Loan Agreement dated of even date herewith (the “Loan Agreement”) by
and among, inter alia, Lender, VPCM, and Borrower relating to seven (7)
cross-collateralized and cross-defaulted loans in the aggregate principal amount
of $150,000,000.00 (individually, a “Crossed Loan”, and collectively, the
“Crossed Loans”), each of which Crossed Loans consists of a loan made by
Prudential and a loan made by VPCM as co-lenders with respect to such
indebtedness, which amount includes the Loan (as hereinafter defined) evidenced
by this Note, to refinance the seven (7) cross-collateralized and
cross-defaulted loans referenced in the Existing Loan Agreement, to amend and
restate the terms thereof, and to re-allocate the loan amounts among the seven
(7) Crossed Loans representing additional advances to certain borrowers under
the Loan Agreement and corresponding reductions of loan amounts to other
borrowers under the Loan Agreement; and


WHEREAS, Borrower and Lender have agreed in the manner hereinafter set forth to
divide the Existing Note and Existing Loan into two notes and loans, one in the
amount of and evidenced by this Note and one in the amount of $19,600,000.00
evidenced by that certain Amended, Restated and Consolidated Promissory Note
(the “Companion Note”) in favor of VPCM from Borrower in such amount and secured
by the Instrument (as hereinafter defined), and to extend to Borrower additional
indebtedness in the principal amount of $6,450,000.00, which amount reflects a
reallocation of the loan amounts from among certain of the other six (6) Crossed
Loans governed by the Existing Loan Agreement and represents an additional
advance to Borrower under the loan now evidenced by this Note and under the loan
now evidenced by the Companion Note in the amount of $19,600,000.00, and (i) to
amend the Note Rate on the Existing Note and Existing Loan, and on the Companion
Note and the loan evidenced thereby, to six and twenty five hundredths percent
(6.25%) per annum, (ii) to extend the maturity date of the Loan evidenced by the
Existing Note, and of the loan evidenced by the Companion Note, to January 15,
2017, and (iii) to modify certain other terms and provisions of the Existing
Note by amending and restating the terms thereof into this new Amended, Restated
and Consolidated Promissory Note in the principal sum of TWENTY TWO MILLION FOUR
HUNDRED THOUSAND AND NO/100 DOLLARS ($22,400,000.00) (the “Loan”) with a
corresponding amendment and restatement evidenced by the Companion Note; and
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Note by this reference, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, Borrower hereby covenants and agrees with
Lender as follows:


A.           Outstanding Indebtedness.  The aggregate outstanding indebtedness
evidenced by the Existing Note as so adjusted, if applicable, as set forth
above, is FORTY TWO MILLION AND NO/100 DOLLARS ($42,000,000.00), it being
understood that no interest under the Existing Note is accrued and unpaid for
the period prior to the date hereof, but that interest shall accrue from and
after the date hereof at the rate or rates herein provided; and the aggregate
outstanding indebtedness evidenced by the portion of the Existing Note amended
and restated hereby is TWENTY TWO MILLION FOUR HUNDRED THOUSAND AND NO/100
DOLLARS ($22,400,000.00), it being understood that the remaining portion of the
aggregate outstanding indebtedness evidenced by the Existing Note as so
adjusted, if applicable, as set forth above, is amended and restated by the
Companion Note in the amount of $19,600,000.00.


B.           Amendment and Restatement of Existing Note.  All of the terms,
covenants and provisions of the Existing Note are hereby modified, amended and
restated herein and in the Companion Note so that henceforth such terms,
covenants and provisions shall be those set forth in this Amended, Restated and
Consolidated Promissory Note and the Companion Note, and the Existing Note, as
so modified, amended and restated in their entirety, are hereby ratified and
confirmed in all respects by Borrower.


C.           Borrower's Promise to Pay.  FOR VALUE RECEIVED, Borrower promises
to pay to the order of Lender, at c/o Prudential Asset Resources, Inc.,
2100 Ross Avenue, Suite 2500, Dallas, Texas  75201, Attention:  Asset Management
Department;  Reference Loan No. 706 108 235 and 706 108 265, the principal sum
of TWENTY TWO MILLION FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($22,400,000.00),
with interest on the unpaid balance (“Balance”) at the rate of six and twenty
five hundredths percent (6.25%) per annum (“Note Rate”) from and including the
date hereof (“Funding Date”) until and including Maturity (defined
below).  Capitalized terms used without definition shall have the meanings
ascribed to them in the Instrument (defined below).


1.           Regular Payments.  Principal and interest shall be payable as
follows:


(a)           Interest only shall be paid in arrears in thirty (30) monthly
installments of ONE HUNDRED SIXTEEN THOUSAND SIX HUNDRED SIXTY SIX AND 67/100
DOLLARS ($116,666.67) each, commencing on February 15, 2010 and continuing on
the fifteenth (15th) day of each succeeding month to and including July 15,
2012.  Each payment due date under Paragraphs 1(a) and 1(b) of this Note is
referred to as a “Due Date”.


(b)           Principal and interest shall be paid in fifty three (53) monthly
installments of ONE HUNDRED THIRTY SEVEN THOUSAND NINE HUNDRED TWENTY AND 65/100
DOLLARS ($137,920.65) each commencing on August 15, 2012 and continuing on the
fifteenth (15th) day of each succeeding month to and including December 15,
2016.
 
 
 
2

--------------------------------------------------------------------------------

 
 



(c)           The entire Obligations (as defined in the Instrument (defined
below)) shall be due and payable on January 15, 2017 (“Maturity
Date”).  “Maturity” shall mean the Maturity Date or earlier date that the
Obligations may be due and payable by acceleration by Lender as provided in the
Documents.


(d)           Interest on the Balance for any full month shall be calculated on
the basis of a three hundred sixty (360) day year consisting of twelve (12)
months of thirty (30) days each.  For any partial month, interest shall be due
in an amount equal to (i) the Balance multiplied by (ii) the Note Rate divided
by (iii) 360 multiplied by (iv) the number of days during such partial month
that any Balance is outstanding to (but excluding) the date of payment.


2.           Late Payment and Default Interest.


(a)           Late Charge.  If any scheduled payment due under this Note is not
fully paid by its Due Date (other than the principal payment due on the Maturity
Date), a charge of $100.00 per day (the “Daily Charge”) shall be assessed for
each day that elapses from and after the Due Date until such payment is made in
full (including the date payment is made), subject, however, if, as set forth
below, Borrower is then entitled to the “Daily Charge Grace Period”, that such
failure continues for two (2) days after such Due Date (the “Daily Charge Grace
Period”);  provided, however, that if Borrower receives the benefit of such
Daily Charge Grace Period within any twelve (12) month period, Borrower shall
have no further right to the Daily Charge Grace Period during that twelve (12)
month period;  provided, further, however, that if any such payment, together
with all accrued Daily Charges, is not fully paid by the fourteenth (14th) day
following the applicable Due Date, a late charge equal to the lesser of (i) four
percent (4%) of such payment or (ii) the maximum amount allowed by law (the
“Late Charge”) shall be assessed and shall be immediately due and payable.  The
Late Charge shall be payable in lieu of Daily Charges that shall have
accrued.  The Late Charge may be assessed only once on each overdue
payment.  These charges shall be paid to defray the expenses incurred by Lender
in handling and processing such delinquent payment(s) and to compensate Lender
for the loss of the use of such funds.  The Daily Charge and Late Charge shall
be secured by the Documents.  The imposition of the Daily Charge, Late Charge,
and/or requirement that interest be paid at the Default Rate (defined below)
shall not be construed in any way to (i) excuse Borrower from its obligation to
make each payment under this Note promptly when due or (ii) preclude Lender from
exercising any rights or remedies available under the Documents upon an Event of
Default.


(b)           Acceleration.  Upon any Event of Default, Lender may declare the
Balance, unpaid accrued interest, the Prepayment Premium (defined below) and all
other Obligations immediately due and payable in full.


(c)           Default Rate.  Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations (excluding accrued but unpaid interest if prohibited by law)
shall bear interest at the Default Rate.  The “Default Rate” shall be the lesser
of (i) the maximum rate allowed by law or (ii) five percent (5%) plus the
greater of (A) the Note Rate or (B) the prime rate (for corporate loans at large
United States money center commercial banks) published in The Wall Street
Journal on the first Business Day (defined below) of the month in which the
Event of Default or Maturity occurs and on the first Business Day of every month
thereafter.  The term “Business Day” shall mean each Monday through Friday
except for days in which commercial banks are not authorized to open or are
required by law to close in New York, New York.
 
 
 
3

--------------------------------------------------------------------------------

 
 



3.           Application of Payments.  Until an Event of Default occurs, all
payments received under this Note shall be applied in the following order:
(a) to unpaid Daily Charges, Late Charges and costs of collection;  (b) to any
Prepayment Premium due;  (c) to interest due on the Balance;  and (d) then to
the Balance.  After an Event of Default, all payments shall be applied in any
order determined by Lender in its sole discretion.


4.           Prepayment.  This Note may be prepaid on any date, in whole or in
part, upon at least thirty (30) days’ prior written notice to Lender and upon
payment of all accrued interest (and other Obligations due under the Documents)
and a prepayment premium (“Prepayment Premium”) equal to the greater of (a) one
percent (1%) of the principal amount being prepaid multiplied by the quotient of
the number of full months remaining until the Maturity Date, calculated as of
the prepayment date, divided by the number of full months comprising the term of
this Note, or (b) the Present Value of the Loan (defined below) less the amount
of principal and accrued interest (if any) being prepaid, calculated as of the
prepayment date.  The Prepayment Premium shall be due and payable, except as
provided in the Instrument or as limited by law, upon any prepayment of this
Note, whether voluntary or involuntary, and Lender shall not be obligated to
accept any prepayment of this Note unless it is accompanied by the Prepayment
Premium, all accrued interest and all other Obligations due under the
Documents.  Lender shall notify Borrower of the amount of and the calculation
used to determine the Prepayment Premium.  Borrower agrees that (a) Lender shall
not be obligated to actually reinvest the amount prepaid in any Treasury
obligation and (b) the Prepayment Premium is directly related to the damages
that Lender will suffer as a result of the prepayment.  The “Present Value of
the Loan” shall be determined by discounting all scheduled payments remaining to
the Maturity Date attributable to the amount being prepaid at the Discount Rate
(defined below).  If prepayment occurs on a date other than a Due Date, the
actual number of days remaining from the date of prepayment to the next Due Date
will be used to discount within this period.  The “Discount Rate” is the rate
which, when compounded monthly, is equivalent to the Treasury Rate (defined
below), when compounded semi-annually.  The “Treasury Rate” is the semi-annual
yield on the Treasury Constant Maturity Series with maturity equal to the
remaining weighted average life of the Loan, for the week prior to the
prepayment date, as reported in Federal Reserve Statistical Release H.15 -
Selected Interest Rates, conclusively determined by Lender (absent a clear
mathematical calculation error) on the prepayment date.  The rate will be
determined by linear interpolation between the yields reported in Release H.15,
if necessary.  If Release H.15 is no longer published, Lender shall select a
comparable publication to determine the Treasury Rate.  Borrower agrees that
Lender shall not be obligated actually to reinvest the amount prepaid in any
Treasury obligations as a condition precedent to receiving the Prepayment
Premium.  Notwithstanding the foregoing, no Prepayment Premium shall be due if
this Note is prepaid during the last sixty (60) days prior to the Maturity Date.


With respect to the foregoing provisions, Borrower hereby expressly agrees as
follows:


(a)           The Note Rate provided herein has been determined based on the sum
of (i) the Treasury Rate in effect at the time the Note Rate was determined
under the Loan application submitted to Lender, plus (ii) an interest rate
spread over such Treasury Rate, which together represent Lender’s agreed-upon
return for making the proceeds of the Loan hereunder available to Borrower over
the term of such Loan.


(b)           The determination of the Note Rate, and in particular the
aforesaid interest rate spread, were based on the expectation and agreement of
Borrower and Lender that the principal sums advanced hereunder would not be
prepaid during the term of this Note, or if any such prepayment occurs, the
Prepayment Premium (calculated in the manner set forth above) would apply
(except as expressly permitted by this Note).
 
 
 
4

--------------------------------------------------------------------------------

 
 



(c)           The Lender’s business involves making financial commitments to
others based in part on the returns it expects to receive from this Note and
other similar loans made by Lender, and Lender’s financial performance as a
business depends not only on the returns from each loan or investment it makes
but also upon the aggregate amounts of the loans and investments it is able to
make over any given period of time.


(d)           In the event of a prepayment hereunder, Lender will be required to
redeploy the funds received into other loans or investments, which (i) may not
provide a return to Lender comparable to the return Lender anticipates based on
the Note Rate and (ii) may reduce the total amount of loans or investments
Lender is able to make during the term of the Loan, which in turn may impair the
profitability of Lender’s business.  Therefore, in order to compensate Lender
for the potential impact and risks to its business of prepayments under this
Note, Lender has limited Borrower’s right to prepay this Note and has offered
the method of calculation of the Prepayment Premium set forth above.


(e)           Borrower acknowledges that (i) Lender could have determined that
it would not permit any prepayments under the Note during its term, and
therefore, in electing to permit prepayments hereunder, Lender is entitled to
determine and negotiate the terms on which it will accept prepayments of its
loans, and (ii) Borrower could have elected to negotiate more permissive
prepayment provisions and/or a more favorable manner of calculating the
Prepayment Premium, but in such event the applicable interest rate spread, and
therefore the Note Rate, would have been higher to compensate Lender for the
potential loss of income on account of the risk that Borrower might elect to
prepay this Note at an earlier time and/or for a lesser Prepayment Premium than
set forth herein.


Therefore, in consideration of Lender’s agreement to the Note Rate set forth
herein, and in recognition of Lender’s reliance on the prepayment provisions of
this Note (including the method of calculating the Prepayment Premium), Borrower
agrees that the manner of calculation of the Prepayment Premium set forth in
this Note represents bargained-for compensation to Lender for granting to
Borrower the privilege of prepaying this Note on the terms set forth herein and
for the potential loss of future income to Lender arising from having to
redeploy the amounts prepaid under this Note into other loans or
investments.  As such, the Prepayment Premium constitutes reasonable
compensation to Lender for making the Loan on the terms reflected in this Note
and does not represent any form of damages (liquidated or otherwise), nor does
it represent a penalty.


5.           No Usury.  Under no circumstances shall the aggregate amount paid
or to be paid as interest under this Note exceed the highest lawful rate
permitted under applicable usury law (“Maximum Rate”).  If under any
circumstances the aggregate amounts paid on this Note shall include interest
payments which would exceed the Maximum Rate, Borrower stipulates that payment
and collection of interest in excess of the Maximum Rate (“Excess Amount”) shall
be deemed the result of a mistake by both Borrower and Lender and Lender shall
promptly credit the Excess Amount against the Balance (without Prepayment
Premium or other premium) or refund to Borrower any portion of the Excess Amount
which cannot be so credited.


6.           Security and Documents Incorporated.  This Note is the Note
referred to and secured by the Amended, Restated and Consolidated Mortgage and
Security Agreement of even date herewith between Borrower, as mortgagor, and
Lender and VPCM, as mortgagee, to be recorded in the real estate records of
Bergen County, New Jersey (the “Instrument”) and is secured by the Property.  In
addition, this Note is secured by all other mortgages, deeds of trust and other
collateral described in and referenced in the Loan Agreement.  Borrower shall
observe and perform all of the terms and conditions in the Documents.  The
Documents are incorporated into this Note as if fully set forth in this Note.
 
 
 
5

--------------------------------------------------------------------------------

 
 



7.           Treatment of Payments.  All payments under this Note shall be made,
without offset or deduction, (a) in lawful money of the United States of America
at the office of Lender or at such other place (and in the manner) Lender may
specify by written notice to Borrower, (b) in immediately available federal
funds, and (c) if received by Lender prior to 2:00 p.m. Eastern Time at such
place, shall be credited on that day, or, if received by Lender on or after 2:00
p.m. Eastern Time at such place, shall, at Lender’s option, be credited on the
next Business Day.  Initially (unless waived by Lender), and until Lender shall
direct Borrower otherwise, Borrower shall make all payments due under this Note
in the manner set forth in Section 3.13 of the Instrument, and in the event of
full compliance by Borrower thereunder, Borrower shall have no liability for any
Late Charges, and it shall not constitute a default or Event of Default
hereunder or under any of the other Documents, if Lender fails to initiate
payment due through the Automated Clearing House network (or similar electronic
process) for settlement on the Due Date in a timely manner.  If any Due Date
falls on a day which is not a Business Day, then the Due Date shall be deemed to
have fallen on the next succeeding Business Day.


8.           Limited Recourse Liability.  Except to the extent set forth in
Paragraph 8 and Paragraph 9 of this Note, neither Borrower nor any general or
limited partner(s) or member(s) of Borrower nor any officers, directors,
shareholders, unitholders, general or limited partners, members, employees or
agents of Borrower or its general partners or members shall have any personal
liability for the Loan or any Obligations.  Notwithstanding the preceding
sentence, Lender may bring a foreclosure action or other appropriate action to
enforce the Documents or realize upon and protect the Property (including,
without limitation, naming Borrower and any other necessary parties in the
actions) and IN ADDITION BORROWER, ANY GENERAL PARTNER(S) OF BORROWER, MACK-CALI
REALTY CORPORATION AND MACK-CALI REALTY, L.P. (SOMETIMES HEREIN REFERRED TO,
SINGULARLY OR COLLECTIVELY, AS THE “RECOURSE PARTIES”) SHALL HAVE JOINT AND
SEVERAL PERSONAL LIABILITY FOR:


(a)           any amounts accrued and/or payable under any indemnities,
guaranties, master leases or similar instruments (which indemnities, guaranties,
master leases, and instruments consist, as of Closing, of the following
instruments:  that certain Environmental and ERISA Indemnity Agreement, that
certain Recourse Liabilities Guaranty, and that certain Partial Recourse
Guaranty, each dated as of even date herewith, and Sections 8.03, 8.04, 8.05,
8.06 and 8.07 of the Instrument) furnished in connection with the Loan, but
excluding indemnities arising solely under Section 8.02 of the Instrument;


(b)           subject to Section 4(b) of that certain Cash Management Agreement
between Borrower, Lender and VPCM of even date herewith (the “Cash Management
Agreement”), the amount of any assessments and taxes (accrued and/or payable
prior to the completion by Lender of a foreclosure on the Property or acceptance
by Lender of a deed or other conveyance of the Property in lieu of such
foreclosure, including the pro-rata share of current real estate taxes) with
respect to the Property;


(c)           the amount of any security deposits, rents prepaid more than one
(1) month in advance, or prepaid expenses of tenants to the extent not turned
over to (i) Lender upon foreclosure, sale (pursuant to power of sale), or
conveyance in lieu thereof, or (ii) a receiver or trustee for the Property after
appointment;


(d)           the amount of any insurance proceeds or condemnation awards
neither turned over to Lender nor used in compliance with the Documents;


(e)           damages suffered or incurred by Lender as a result of Borrower
(i) entering into a new Lease, (ii) entering into an amendment or termination of
an existing Lease, or (iii) accepting a termination, cancellation or surrender
of an existing Lease (other than with respect to a Lease with a Major Tenant
which is addressed in Paragraph 9(d) below) in breach of the leasing
restrictions set forth in Section 7 of the Assignment; provided, however, that
in the case of clauses (ii) and (iii) above, the Recourse Parties liability
shall be limited to the greater of:
 
 
 
6

--------------------------------------------------------------------------------

 
 



 
(1)
the present value (calculated at the Discount Rate) of the aggregate total
dollar amount (if any) by which (A) rental income and/or other tenant
obligations prior to the amendment or termination of the Lease exceeds
(B) rental income and/or other tenant obligations after the amendment or
termination of such Lease; and



 
(2)
any amendment or termination fee or other consideration paid by or on behalf of
a tenant;



provided, however, that, in such event, such liability shall be limited to the
Crossed Loan (or Crossed Loans) applicable to the Individual Property (or
Individual Properties) in which the Lease is located;


(f)           subject to Section 4(b) of the Cash Management Agreement, damages
suffered or incurred by Lender by reason of any waste of the Property;


(g)           the amount of any rents or other income from the Property received
by any of the Recourse Parties after a default under the Documents and not
otherwise applied to the indebtedness under this Note or to the current (not
deferred) operating expenses of the Property;  PROVIDED, HOWEVER, THAT THE
RECOURSE PARTIES SHALL HAVE PERSONAL LIABILITY for amounts paid as expenses to a
person or entity related to or affiliated with any of the Recourse Parties
except for (A) reasonable salaries for on-site employees, (B) a reasonable
allocation of the salaries of off-site employees for accounting and management,
and (C) out-of-pocket expenses of Borrower’s management company relating to the
Property, but in no event shall such expenses include any profit or be greater
than prevailing market rates for any such services;


(h)           the face amount of any letter of credit required under the
Documents or otherwise in connection with the Loan that (i) Borrower fails to
maintain or (ii) as to which Borrower fails to replace such letter of credit
with, or post in lieu of such letter of credit, a cash deposit paid to Lender
and held by Lender as additional collateral under the Documents;


(i)           the amount of any security deposit (a “Security Deposit”) cashed
or applied by Borrower or any termination fee, cancellation fee or any other fee
(collectively, a “Lease Termination Fee”) received by Borrower (x) in connection
with a lease termination, cancellation, surrender or expiration (but Lease
Termination Fees shall not include the application of, or surrender of, lease
security deposits at the scheduled expiration of the applicable lease in lieu of
the payment of the corresponding amount of rentals) within one hundred twenty
(120) days prior to or after an Event of Default under the Documents, (y) which
is greater than one (1) month’s base rent for the Lease to which the Security
Deposit and/or Lease Termination Fee applies, and (z) which is not either
(A) paid to Lender (or an escrow agent selected by Lender) to be disbursed for
the payment of Lender approved (or deemed approved) (1) tenant improvements
and/or (2) market leasing commissions, or, (B) if the applicable Lease
Termination Fees total less than $1,000,000 (with respect to all of the Crossed
Loans and properties that are the subject of the Loan Agreement) in the
aggregate during any such one hundred twenty (120) day period, actually
disbursed by Borrower for the payment of the Obligations (any Lease Termination
Fees that total more than $1,000,000 with respect to all of the Crossed Loans
and properties that are the subject of the Loan Agreement in the aggregate
during any such one hundred twenty (120) day period must, to the extent in
excess of such $1,000,000 aggregate threshold, be paid to Lender for escrow as
set forth in clause (A) to avoid recourse liability resulting under this clause
(i));
 
 
 
7

--------------------------------------------------------------------------------

 
 



(j)           following a default under the Documents, all attorneys’ fees,
including allocated costs of Lender’s staff attorneys, and other expenses
incurred by Lender in enforcing the Documents if Borrower contests, delays, or
otherwise hinders or opposes (including, without limitation, the filing of a
bankruptcy by Borrower or any owners of any equity interests therein) any of
Lender’s enforcement actions;  provided, however, that if in such action
Borrower successfully proves that no default occurred under the Documents,
Borrower shall not be required to reimburse Lender for such attorneys’ fees,
allocated costs and other expenses; and


(k)           damages suffered or incurred by Lender as a result of Borrower’s
breach or violation of Sections 2.10or 3.21 of the Instrument.


(l)           the “Recourse Guaranteed Amount”, as defined in the Partial
Recourse Guaranty of even date herewith from Mack-Cali Realty, L.P. (“Recourse
Guarantor”), which recourse liability shall be recourse to Borrower, jointly and
severally with Recourse Guarantor, to the same extent that Recourse Guarantor
has recourse liability for the Loan (all indebtedness evidenced by the Note and
all obligations set forth in the Documents) under the Partial Recourse Guaranty,
as Borrower covenants and agrees that the Loan shall be recourse to Borrower,
jointly and severally with Recourse Guarantor, to the same extent that Recourse
Guarantor has recourse liability for the Loan under the Partial Recourse
Guaranty, and that Borrower’s recourse under the Documents with respect to such
liability under the Partial Recourse Guaranty shall be reduced and/or released
at the same time and on the same terms as provided above for Recourse Guarantor;
and


(m)           if, pursuant to any lease under Section 3.4(c)(iii) of the Loan
Agreement, Borrower shall elect not to pay in full all leasing commissions for
the initial term of such lease (Borrower being required to pay all commissions
when due), to the extent of all leasing commissions for the initial term of such
lease that are not paid in full.


9.           Full Recourse Liability.  Notwithstanding the provisions of
Paragraph 8 of this Note, the RECOURSE PARTIES SHALL HAVE JOINT AND SEVERAL
PERSONAL LIABILITY for all indebtedness evidenced by this Note and all
Obligations set forth in the Documents if:


(a)           there shall be any breach or violation of Article V of the
Instrument; or


(b)           there shall be any fraud or material misrepresentation by any of
the Recourse Parties in connection with the Property, the Documents, the Loan
Application, or any other aspect of the Loan; or


(c)           the Property or any part thereof shall become an asset in (i) a
voluntary bankruptcy or insolvency proceeding or (ii) an involuntary bankruptcy
or insolvency proceeding which is not dismissed within ninety (90) days of
filing;  provided, however, that this Paragraph 9(c) shall not apply if (A) an
involuntary bankruptcy is filed by Lender, or (B) the involuntary filing was
initiated by a third-party creditor independent of any collusive action,
participation or collusive communication by (1) Borrower, (2) any partner,
shareholder or member of Borrower or Borrower’s general partner or managing
member, or (3) any of the Recourse Parties; or


(d)           any of the Recourse Parties (i) enters into a Lease with a Major
Tenant, (ii) enters into an amendment or termination of any Lease with a Major
Tenant, or (iii) accepts the termination, cancellation or surrender of any Lease
with a Major Tenant, in breach of the leasing restrictions set forth in
Section 7 of the Assignment; provided, however, that, in such event, such
liability shall be limited to the Crossed Loan (or Crossed Loans) applicable to
the Individual Property (or Individual Properties) in which the Lease is
located, except that in the event that the damages suffered or incurred by
Lender as a result of any of the Recourse Parties taking any such action
described in clauses (i), (ii) or (iii) above exceeds the amount of such Crossed
Loan (or Crossed Loans) applicable to the Individual Property (or Individual
Properties) in which the Lease is located, then the Recourse Parties shall have
joint and several personal liability for all such damages suffered or incurred
by Lender as a result of any of the Recourse Parties taking any such action
described in clauses (i), (ii) or (iii) above.
 
 
 
8

--------------------------------------------------------------------------------

 
 



10.           Joint and Several Liability.  This Note shall be the joint and
several obligation of all makers, endorsers, guarantors and sureties, and shall
be binding upon them and their respective successors and assigns and shall inure
to the benefit of Lender and its successors and assigns.


11.           Unconditional Payment.  Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which became payable hereunder
or under the other Documents absolutely and unconditionally and without
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff.  In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.


12.           Certain Waivers.  Borrower and all others who may become liable
for the payment of all or any part of the Obligations do hereby severally waive
presentment and demand for payment, notice of dishonor, protest and notice of
protest, notice of non-payment and notice of intent to accelerate the maturity
hereof (and of such acceleration).  No release of any security for the
Obligations or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Instrument or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Borrower, and
any other who may become liable for the payment of all or any part of the
Obligations, under this Note, the Instrument and the other Documents, except to
the extent expressly altered, amended or changed thereby.


13.           WAIVER OF TRIAL BY JURY.  EACH OF BORROWER AND LENDER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
DOCUMENTS, OR ANY ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION
THEREWITH.
 
 
 
9

--------------------------------------------------------------------------------

 
 




IN WITNESS WHEREOF, this Note has been duly executed by Borrower as of the date
first set forth above.



 
BORROWER:
 
MACK-CALI REALTY, L.P., a Delaware limited partnership
 
By:MACK-CALI REALTY CORPORATION, a Maryland corporation, General Partner
 
By: /s/ Barry Lefkowitz
Name:  Barry Lefkowitz
Title:  Executive Vice President and Chief Financial Officer
 




 
 
10

--------------------------------------------------------------------------------

 
